      Case 1:20-cv-00026 Document 32 Filed on 05/19/21 in TXSD Page 1 of 1
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                              UNITED STATES DISTRICT COURT                           May 19, 2021
                               SOUTHERN DISTRICT OF TEXAS                         Nathan Ochsner, Clerk
                                 BROWNSVILLE DIVISION

MARIA DEL ROSARIO ARTEAGA, et al.,              §
                                                §
        Plaintiffs,                             §
                                                §
VS.                                             §    CIVIL ACTION NO. 1:20-CV-026
                                                §
AQUA FINANCE INC, et al.,                       §
                                                §
        Defendants.                             §

                                 Pre-Trial Scheduling Order

       The Court establishes the following deadlines:

1.    Parties must file motions in limine, proposed jury charge, and
      proposed voir dire questions by:                                   June 1, 2021
2.    Parties must file objections to proposed exhibits and witnesses,
      motions in limine, proposed jury charge, and proposed voir dire
      questions by:                                                      June 8, 2021
3.    Final Pretrial Conference is set for 1:30 p.m. on:                 June 10, 2021
4.    Jury selection is set for 8:30 a.m. on:                            June 21, 2021

       Signed on May 19, 2021.


                                                    ____________________________
                                                    Fernando Rodriguez, Jr.
                                                    United States District Judge
